Citation Nr: 0810883	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-34 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertension and pheochromocytoma, and 
entitlement to service connection for heart disease, back and 
right leg disabilities, and bilateral hearing loss are the 
subjects of a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 determination of the VA Medical 
Center (VAMC) in Tampa, Florida.


FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in August 2006; the VAMC assigned 
the veteran to Priority Group 8.

2.  The veteran does not have a compensable service-connected 
disability or special eligibility attributes that qualify him 
for an improved priority group enrollment, and he declined to 
provide information related to his income and financial 
status.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met. 38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VAMC in Tampa, Florida, denied the veteran's application 
for VA medical care benefits.  The veteran argues that he was 
assigned to the wrong category as his medical conditions are 
service-connected.  He also asserts that he did not receive 
the proper notice that such entitlement would be 
discontinued.

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a).  Veterans may apply to be enrolled in the 
VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility. See 
38 C.F.R. § 17.36(d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 38 
C.F.R. § 17.36(b).  In January 2003, VA suspended new 
enrollment of veterans assigned to Priority Group 8 from the 
VA health care system if they were not enrolled on January 
17, 2003.  See 38 C.F.R. § 17.36(c)(2); see also 38 U.S.C.A. 
§ 1705(a) (stating that, in managing medical services, VA 
shall design programs in a manner as to promote cost- 
effective delivery of health care services); 68 Fed. Reg. 
2670-673 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).

The veteran applied for health care benefits in August 2006, 
and he declined to provide information about his financial 
status.  The record discloses that the veteran does not have 
a service-connected disability or other special eligibility 
attributes of an improved priority group.  The VAMC placed 
the veteran in Priority Group 8.

Although there is no evidence of the veteran's income of 
record, the Board finds that a remand for additional 
development is not necessary because the veteran declined to 
provide evidence of his financial status.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that VA should 
avoid remands that would impose unnecessary additional 
burdens on VA with no benefit flowing to the claimant).  The 
Board thus finds that the veteran was properly assigned to 
Priority Group 8.  He does not have a service-connected 
disability, is not a former prisoner of war or combat 
veteran, does no require regular aid because he is 
permanently housebound or catastrophically disabled, nor is 
there evidence that he has any other eligibility attribute 
that would qualify him for a priority group more favorable 
than Priority Group 8.

Since the veteran is assigned to Priority Group 8 and applied 
for enrollment after January 17, 2003, he is ineligible for 
VA health care benefits.  The Board regrets that limited 
resources restrict VA's capacity to provide care to all 
veterans; however, the regulations were amended to protect 
the quality of care for other enrollees who have lower 
incomes, special medical needs, or disabilities incurred 
during military service.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  The Board notes that there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  One such claim is where, as here, 
there is no dispute as to the facts, and the law is 
dispositive.  Mason v. Principi, 16 Vet. App. 129.  The Court 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation, as is 
true in this case.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


ORDER

Eligibility for enrollment in the VA health care system is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


